Order entered March 14, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00990-CV

 IN RE CHG SENIOR LIVING OF FORNEY, LLC D/B/A THREE FORKS
              SENIOR LIVING OF FORNEY, Relator

          Original Proceeding from the 191st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-20607

                                    ORDER
               Before Justices Osborne, Pedersen, III, and Goldstein

      Before the Court is relator’s November 10, 2021 petition for writ of

mandamus in which relator challenges the trial court’s denial of the Rule 91a

motion to dismiss the claims for breach of contract, premises liability, and ordinary

negligence.

      We request that real party in interest and respondent file a response, if any,

to the petition for writ of mandamus by April 4, 2022.

                                             /s/    LESLIE OSBORNE
                                                    JUSTICE